Title: To Thomas Jefferson from William Phillips, 5 July 1779
From: Phillips, William
To: Jefferson, Thomas



Sir
Colonel Carters House July 5th. 1779.

I have received from Colonel Bland a Copy of the Letter you were pleased to write him in answer to my request for Lieutenant Governour Hamilton a british prisoner of war being allowed to make me a visit at this place. I have also read in a public print the resolution of a Council held at Williamsburg on the 16th of June 1779 with your orders in Consequence; this publick paper seems of such great consequence that I will take leave to adjoin it to this Letter as it is upon the subject matter of part of those resolutions that I have thought proper to address you.
I shall not take upon me to animadvert upon the variety of accusations advanced against Lieutenant Governour Hamilton, whether they may be founded upon positive facts, be matter of hearsay, or taken from the reports of interested men. I have read Lt. Governour Hamiltons proclamation or address to the inhabitants of the Ilinois as published in a Virginia Gazette of June 26th 1779. which I apprehend to be alluded to in the Council beforementioned, and I profess to not see any denunciation of vengeance against the Americans, no call for blood, nor any threats of general massacres of men, women and children.
I might enlarge a great deal were I to enter upon the subject of a particular State taking up a determination of retaliation for supposed injuries which, if true, must necessarily belong to the Continent of America at large, and possibly the American Congress might be the proper Body to give force to any opinions upon so interesting and so great a matter.
But Sir having premised that I esteemed these subjects as of so high nature as to render me an improper person to enter into a discussion of them I shall cease writing upon any other matter than what merely relates to Lieutenant Governour Hamilton’s being put into the dungeon of a Jail, and loaded with irons, by your orders as Governour of Virginia.

Lieutenant Governour Hamilton surrendered himself and the post he had defended upon an express capitulation with Colo. Clark the American Commanding Officer of the troops which attacked Mr. Hamilton’s post; this capitulation, by which Lieutenant Govr. Hamilton and the troops under his command became prisoners of war, took place after a discussion of articles and some meetings between the Lieutenant Governour and Colo. Clark, and passed through all the usual forms, practised in war among civilized nations, and I need not to you sir who are a man of knowledge and discernment, remark upon the sacredness of capitulations, or point out the horrors of a war carried on upon other principles. It rests therefore that Lt. Governour Hamilton, in seeming violation of a capitulation entered into by him with Colonel Clark, is loaded with irons and confined in the dungeon of a common jail by your orders as Governour of Virginia.
Sir I will suppose what I should be miserable to think true for believe me my sentiments of justice, humanity and honour are in direct opposition to those charges of blood and cruelty exhibited against Lieutenant Governour Hamilton, I will suppose sir that Gentleman to have acted under every description given of him in the adjoined paper, it might assuredly have been a reason for Colo. Clark’s refusing any terms, and upon taking the fort of St. Vincents to have put the Lieut. Governour and every other person to the sword, but, sir, it pleased Colo. Clarke to receive and grant terms of Capitulation, upon the faith and honour of which Lieutenant Governour Hamilton surrendered the post St. Vincennes to the American Arms; and it matters not how barbarous the disposition of the Lieutenant Governour might have been previous to the surrender, the capitulation was assuredly sacred, and should remain so, unless Lieut. Governour Hamilton has infringed upon it posterior to its being made, and signed by both parties.
Had Lt. Governour Hamilton been taken by surprize, or surrenderd at discretion, he would have been certainly left to the mercy of his enemies and it would have depended upon them to have acted by him with humanity or the contrary as they thought proper, and whatever term might have been given to their conduct towards him no supposition of breach of treaty would have arisen.
Under this description of the matter, Sir, which upon mature consideration, I will believe to be perfectly true, I will venture, who am no prisoner, but a resident in this country, under the solemn faith of a publick treaty and the sacred pledge of a private parole, I will venture sir to entreat of you to reconsider the circumstances  of Lt. Governour Hamilton’s situation, and to take into your consideration, whether under the positive articles of a capitulation as I have before observed, that Gentleman ought not to be at Liberty in the same manner with every other prisoner of war.
My motives for thus earnestly addressing you, spring from feelings of the purest humanity and strictest probity, and wishing with an honest sincerity of heart that the unhappy war, which is so likely to continue between Great Britain and America, might be carried on with mercy, not cruelty, with every attention to public and private faith and with liberality and honour.
From my residence in Virginia I have conceived the most favourable sentiments of the Gentlemen of the Country, and from my personal Knowledge of you, Sir, I am led to imagine it must have been very dissonant to the feelings of your mind to have inflicted so severe a weight of misery and stigma of dishonour upon the unfortunate Gentleman in question, but sir I am sure when you reflect upon the possible consequences of this act it will give an alarm to those lively sentiments and those liberal principles which I really believe you possess.
I will therefore, Sir, request to put a claim for this british Officer Lieutenant Governour Hamilton being set at liberty and considered as a prisoner of war, who has become such under every positive and sacred article of a capitulation made with the American Officer Colo. Clark.
I desire to assure you sir that I do not wish or intend to enter into any literary altercation upon this subject, the civil matter relating to it I leave to those higher in authority and more at liberty to discuss it, but as a british General Officer it is natural for me to endeavour at relieving the distress of a british Officer, who in his present situation at this inclement season of the year, and under every aggravating circumstance of ill health, chains, and confinement in the dungeon of a common jail must inevitably perish and die unless immediately released.
I have not mentioned any thing relating to the two other persons, who are confined with Mr. Hamilton as their situation will naturally depend on that of the Lieutenant Governour.
I am to return you my sincere thanks for your obliging declarations in favour of the troops of Convention; I dare say they will continue their good Conduct and make no doubt of their receiving every humane treatment from you sir, and the executive power of Virginia. Your polite attention to me claims my acknowledgments,  and I shall be sorry that my going to the warm springs may prevent my making them personally to you at Monti Cello.
I am Sir with much personal respect Your most obedient and most humble servant,

W Phillips

